BEATTY, C. J.
The defendant is assessor of the city and county of San Francisco. The plaintiffs are residents of San Francisco, and in March, 1895, in response to defendant’s demand, made a return shoving that they were owners of personal property in said city and county subject to taxation for the ensuing fiscal year, but owned no real property. The defendant assessed their personal property, and on May 20, 1895, demanded payment of the tax, amounting, at the rate of the tax levy for the previous year, to seventy-one dollars and seventy-three cents, and threatened, in case of their refusal to pay, to seize and sell enough of said property to make the amount due. To restrain such threatened seizure and sale this action was begun. The superior court denied the injunction and plaintiffs appeal.
It is conceded that the proceedings of the assessor were sanctioned by the express provisions of the statute, but it is contended that a statute which authorizes the collection of taxes on personal property not secured by lien on real property, before equalization, before levy for the year and before the beginning of the fiscal year to which they belong, is unconstitutional in those particulars, and to that extent unenforceable.
The specific objection to the law is that it violates the constitutional requirement as to uniformity of all general laws, and especially of laws relating to taxation.
It will not be necessary, in order to indicate the position of appellants, to cite the various sections of our revenue law to which *520reference has been made in the argument. It is sufficient to say that under the constitution and laws of California the fiscal year begins on the 1st of July and ends on the 30th of June. The taxes for each fiscal year accrue on the first Monday in March preceding its commencement, and become a lien from that date upon the real property of the respective tax payers. Where the real property of a tax payer is sufficient to secure the payment of all his taxes upon his personal property, as well as upon the realty itself, he is not required to pay the tax before the end of November; prior to which time the board of supervisors first, and the state-board of equalization afterward, equalize the assessments, and! then establish the rates for state and county purposes, according to which the tax is to be levied. But where a tax payer has no real property, or none sufficient to secure the payment of his taxes, the assessor is required to collect them at the time of making his assessment, and in case of failure to pay to sell sufficient of the property of the delinquent to make the amount of the tax with costs. As this collection must be enforced before the meeting of either board of equalization and before the rate for the ensuing year is ascertained and the levy made, it is provided that it shall be made according to the rate levied the previous year, and as this may be, and generally is, greater or less than the subsequent levy for the current year, provision is made for refunding to the tax payer any excess in the collection, and for the payment by him of any deficiency.
It is of course undeniable that the citizen who by the provisions of this law is compelled to pay his taxes six months sooner than others are required to pay on the same kind of property is under the disadvantage of being deprived of the use of his money for a longer period than other owners of personal property, and it is easy to put extreme cases—as counsel have done—in which real hardship would result. But it would be equally easy to-imagine extreme cases in which honest tax payers, whose taxes are perfectly secured by lien upon their real property, would suffer great injustice by the removal of personal property from the jurisdiction between the 1st of March, when taxes accrue, and the end of November, when secured taxes become delinquent. The validity of a law is not to be tested, however, by its application, to extreme cases involving the assumption of grossly arbitrary violation of their duties by public officers. If every law were de*521dared unconstitutional which by the application of such a test could be shown capable of working injustice, we should have very few laws left.
As to the actual working of this particular law, we know that it has heen in operation in this state, outside of San Francisco, for almost forty years, and that its validity has never before been drawn in question. This could scarcely have happened if its operation was oppressive or unjust.
These arguments, therefore, must be put aside, and the law-considered with reference to the different clauses of the constitution which it is supposed to violate.
1. It is said to violate section 1 of article XIII, which provides that: “All property in the state not exempt under the laws of the United States shall be taxed in proportion to its value to be ascertained as provided by law.”
There is nothing in the revenue law which is inconsistent with this provision, unless it is the requirement that unsecured taxes must be paid at the time of assessment, thereby causing the tax payer to lose the use of his money longer than other tax payers do. As to the right of equalization, that is not taken away by a previous collection of the tax; and if the assessment is reduced by either board of equalization, the excess over the true amount of the tax is refunded. The same is true as to the rate. If the levy for the previous year is larger than the levy for the current year the excess is refunded. In the end all tax payers are taxed uniformly upon their duly equalized assessments, and it remains only to inquire whether there is such an intrinsic difference between secured and unsecured taxes as to justify the legislature in making different regulations as to the time of their collection.
The clause of the constitution which is supposed to preclude such a difference of regulation is subdivision 10 of section 25 of article IV, which prohibits the legislature from passing local or special laws for the assessment or collection of taxes.
This law is not a local law, and it is not special if the classification which it makes is based upon intrinsic differences requiring different regulations.
That there is such intrinsic difference between secured and unsecured taxes seems to me self-evident. The object of the constitution is to make the burdens of taxation equal in proportion to *522the value of all taxable property. To accomplish this object, it is not only necessary that assessments should be duly made and equalized, and the rate levied uniformly, but measures must be •taken to secure the collection from all alike. The law imposes upon real estate a lien dating from the first Monday in March ■of every year for all taxes levied upon the owner for the ensuing fiscal year. It makes such taxes perfectly secure by a lien upon immovable property, and the burden of this lien is in many instances an inconvenience and disadvantage to the owner. If the owner of personal property has no real property to secure the payment of his taxes, must the state leave him for more than six months at liberty to remove himself and his property without its jurisdiction, and risk the loss of the tax altogether, to the prejudice of those whose taxes are secured? Either it must do so or it may collect the tax at once, or take the property into its possession and thus secure the only lien to which personal property may be subjected. These considerations make it clear that there is a difference between secured and unsecured taxes which justifies the classification which the legislature has made, and leaves the law entirely free from objection on the ground that it is not, general and uniform.
The other objections stated by counsel have not been pressed, and we think them wholly without merit.
Judgment affirmed.
Henshaw, J., Temple, J., Garoutte, J., and McFarland, J., concurred.